Case 2:16-cv-09051-TJH-AS Document 69 Filed 12/05/18 Page 1 of 8 Page ID #:953


   1   DANIEL M. PETROCELLI (S.B. #97802)
       dpetrocelli@omm.com
   2   DAVID MARROSO (S.B. #211655)
       dmarroso@omm.com
   3   O’MELVENY & MYERS LLP
       1999 Avenue of the Stars
   4   Los Angeles, California 90067-6035
       Telephone: (310) 553-6700
   5   Facsimile: (310) 246-6779
   6   Attorneys for Plaintiff Global Music Rights, LLC
   7

   8

   9

  10

  11                          UNITED STATES DISTRICT COURT
  12                         CENTRAL DISTRICT OF CALIFORNIA
  13

  14   GLOBAL MUSIC RIGHTS, LLC,                      CASE NO. 2:16-cv-09051 TJH (ASx)
  15                    Plaintiff,
  16         v.                                       THE PARTIES’ JOINT STATUS
                                                      REPORT
  17   RADIO MUSIC LICENSE
       COMMITTEE, INC. and DOES 1
  18   through 3,000,
  19                    Defendant.
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                              THE PARTIES’ JOINT STATUS REPORT,
                                                                    Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 69 Filed 12/05/18 Page 2 of 8 Page ID #:954


   1         Pursuant to Judge Beverly Reid O’Connell’s Order (Dkt. 40), Plaintiff
   2   Global Music Rights, LLC (“GMR”) and Defendant Radio Music License
   3   Committee, Inc. (“RMLC”) respectfully submit the following further status update
   4   regarding the Parties’ pending litigation in the Eastern District of Pennsylvania
   5   before Judge C. Darnell Jones II. GMR and RMLC previously filed joint status
   6   reports in this Court on May 5, 2017 (Dkt. 41), June 5, 2017 (Dkt.42), July 5, 2017
   7   (Dkt. 43), August 4, 2017 (Dkt. 44), September 5, 2017 (Dkt. 46), October 5, 2017
   8   (Dkt. 47), November 6, 2017 (Dkt. 48), December 6, 2017 (Dkt. 50), January 5,
   9   2018 (Dkt. 52), February 5, 2018 (Dkt. 53), March 7, 2018 (Dkt. 55), April 6, 2018
  10   (Dkt. 56), May 7, 2018 (Dkt. 58), June 6, 2018 (Dkt. 62), July 6, 2018 (Dkt. 63),
  11   August 6, 2018 (Dkt. 64), October 5, 2018 (Dkt. 65), and November 5, 2018 (Dkt.
  12   66). On March 3, 2017, GMR filed a Motion to Strike Specified Allegations in
  13   RMLC’s First Amended Complaint (E.D. Pa. Dkt. 56), a Motion to Dismiss
  14   RMLC’s First Amended Complaint for Lack of Personal Jurisdiction and Improper
  15   Venue or to Transfer Venue (E.D. Pa. Dkt. 57), and a Motion to Dismiss for
  16   Failure to State a Claim Upon Which Relief may be Granted (E.D. Pa. Dkt. 58).
  17   On March 24, 2017, RMLC filed oppositions to these motions (E.D. Pa. Dkt. 62,
  18   63, and 66), and on April 7, 2017, GMR filed replies in support of the motions
  19   (E.D. Pa. Dkt. 69, 70, and 71).
  20         On July 21, 2017, RMLC filed a Motion for a Preliminary Injunction (E.D.
  21   Pa. Dkt. 85, 86, 87). On August 1, 2017, Judge Jones referred GMR’s Motion to
  22   Dismiss for Lack of Personal Jurisdiction and Improper Venue or to Transfer
  23   Venue to Magistrate Judge Lynne A. Sitarski for a report and recommendation
  24   (E.D. Pa. Dkt. 88). On August 14, 2017, RMLC filed a Motion for Leave to File a
  25   Supplemental Memorandum in Opposition to [GMR’s] Motion to Dismiss for
  26   Lack of Personal Jurisdiction and Improper Venue or to Transfer Venue (E.D. Pa.
  27   Dkt. 90). On August 28, 2017, GMR filed its Opposition to RMLC’s Motion for
  28
                                                             THE PARTIES’ JOINT STATUS REPORT,
                                                  2                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 69 Filed 12/05/18 Page 3 of 8 Page ID #:955


   1   Leave (E.D. Pa. Dkt. 92). On November 28, 2017, Judge Jones referred RMLC’s
   2   Motion for Leave to Magistrate Judge Sitarski for a report and recommendation
   3   (E.D. Pa. Dkt. 99).
   4         On November 29, 2017, Magistrate Judge Sitarski issued her Report and
   5   Recommendation recommending that Judge Jones grant GMR’s Motion to Dismiss
   6   for Lack of Personal Jurisdiction and Improper Venue or to Transfer Venue and
   7   deny RMLC’s Motion for Leave to File a Supplemental Memorandum (E.D. Pa.
   8   Dkt. 100). On December 13, 2017, RMLC filed objections to Magistrate Judge
   9   Sitarski’s Report and Recommendation. (E.D. Pa. Dkt. 101). On December 27,
  10   2017, GMR filed responses to those objections, (E.D. Pa. Dkt. 103), and on
  11   January 5, 2018, RMLC filed for leave to reply, (E.D. Pa. Dkt. 104), which was
  12   granted (E.D. Pa. Dkt. 105). As of this date, Judge Jones has not issued a ruling
  13   regarding Magistrate Judge Sitarski’s Report and Recommendation.
  14         On April 2, 2018, GMR filed a request for a telephonic status conference
  15   with Judge Jones regarding the status of the RMLC’s pending objections to
  16   Magistrate Judge Sitarski’s Report and Recommendation. (E.D. Pa. Dkt. 107). On
  17   April 20, 2018, counsel for GMR and RMLC participated in a telephonic status
  18   conference. During the telephonic status conference, Judge Jones’s law clerk
  19   informed the parties that an unidentified conflict had developed within Judge
  20   Jones’s Chambers and, due to a staffing transition, the court could not say when a
  21   ruling on RMLC’s objections was expected. Judge Jones’s law clerk further stated
  22   that she was confident the court would not issue a ruling before June 2018.
  23         On May 3, 2018, GMR filed a motion to lift the stay in this action. (Dkt.
  24   57). On May 14, 2018, RMLC filed an opposition to GMR’s motion to lift the
  25   stay, (Dkt. 60), and on May 23, 2018, GMR filed a reply, (Dkt. 61). On August
  26   14, 2018, the Court denied GMR’s motion to lift the stay. (Dkt. 65).
  27         On September 24, 2018, GMR filed a motion for a telephonic status
  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                 3                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 69 Filed 12/05/18 Page 4 of 8 Page ID #:956


   1   conference in the Pennsylvania Action. (E.D. Pa. Dkt. 109). As of this date, Judge
   2   Jones has not ruled on GMR’s motion for a telephonic status conference or held a
   3   telephonic status conference with the parties.
   4                       RMLC’s Third Party Subpoena to GMR
   5   GMR’s Position
   6          On November 1, 2018, RMLC served a subpoena on GMR in connection
   7   with Radio Music License Committee, Inc. v. Broadcast Music, Inc., Case No. 18-
   8   cv-4420 (LLS) (S.D.N.Y.), the RMLC’s pending rate court proceeding against
   9   Broadcast Music, Inc. (“BMI”) in the Southern District of New York. In its
  10   subpoena to GMR, RMLC seeks a host of confidential and proprietary
  11   documents. For example, RMLC requests all of GMR’s agreements with
  12   songwriters, all documents and communications regarding the negotiation of those
  13   agreements, and all documents regarding broadcast radio stations efforts to avoid
  14   playing works in the GMR catalog, i.e., all documents demonstrating radio
  15   stations’ boycott of GMR, which is a central allegation in this action. The
  16   documents requested by RMLC have no relevance to its rate court proceeding, the
  17   purpose of which is to determine a reasonable rate for a license between RMLC
  18   and a different performance rights organization, BMI. Rather, these documents are
  19   relevant to issues in this action and the RMLC’s action against GMR in
  20   Pennsylvania. RMLC’s subpoena is thus a thinly veiled attempt to obtain early
  21   and one-sided discovery from GMR while this case remains stayed.
  22         On November 15, 2018, GMR served objections to RMLC’s subpoena and
  23   sent RMLC a letter, pursuant to Central District of California Local Rule 37-1,
  24   informing RMLC that it intended to move to quash RMLC’s subpoena and
  25   requesting to meet and confer with RMLC’s counsel. On November 20, 2018,
  26   counsel for GMR and RMLC met and conferred regarding GMR’s anticipated
  27   motion to quash. On November 30, 2018, as required by Central District of
  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                  4               Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 69 Filed 12/05/18 Page 5 of 8 Page ID #:957


   1   California Local Rule 37-2, GMR sent RMLC its portion of a joint stipulation
   2   regarding a motion to quash RMLC’s subpoena.
   3   RMLC’s Position
   4         RMLC objects to GMR’s continued misuse of this status report to discuss an
   5   entirely different legal proceeding pending in the Southern District of New York.
   6   RMLC already explained in last month’s status report the way in which GMR’s
   7   characterization of the third-party subpoena that RMLC served on GMR in
   8   connection with that separate proceeding is inaccurate and misleading. See ECF
   9   No. 68. Suffice to say that the parties are proceeding in accordance with normal
  10   third-party practice in an effort to resolve GMR’s objections to that subpoena.
  11         To the extent it is helpful to the Court to read RMLC’s prior response again,
  12   we repeat it here:
  13         GMR’s characterizations of the third-party subpoena that RMLC served on
  14   GMR in connection with an entirely different legal proceeding—a proceeding in
  15   which GMR has already agreed to produce documents—are inaccurate and
  16   misleading.
  17         On May 17, 2018, RMLC filed a petition in the Southern District of New York
  18   seeking a determination of reasonable fees for a license to publicly perform the
  19   contents of a repertory of a different performing rights organization, Broadcast
  20   Music, Inc. (“BMI”). RMLC v. BMI, 1:18-cv-04420-LLS (S.D.N.Y. May 17, 2018),
  21   ECF No. 1. RMLC filed this petition pursuant to the terms of a long-standing
  22   antitrust consent decree that confers jurisdiction on the Southern District of New
  23   York to determine reasonable rates when BMI and a prospective licensee cannot
  24   agree on a rate. In connection with that proceeding, GMR and BMI have already
  25   agreed that GMR will be producing documents responsive to BMI’s requests.
  26         RMLC agrees that, for a variety of reasons, GMR’s licenses with RMLC radio
  27   station members should be irrelevant to this BMI rate setting proceeding, but BMI
  28
                                                            THE PARTIES’ JOINT STATUS REPORT,
                                                 5                Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 69 Filed 12/05/18 Page 6 of 8 Page ID #:958


   1   does not ascribe to this view. To the contrary, BMI (not RMLC) has chosen to put
   2   GMR’s license agreements (both final and interim agreements) squarely at issue.
   3   Specifically, BMI is arguing that the prices of GMR’s licenses with RMLC members
   4   should serve as “benchmarks” for setting an appropriate price for a BMI license
   5   because the GMR licenses supposedly reflect “free market” prices of willing buyers
   6   and willing sellers.1 That is false. GMR’s licenses do not reflect “free market”
   7   prices at all; rather, they are the product of GMR’s unlawful exercise of monopoly
   8   power. See In re Pandora Media, Inc., 6 F. Supp. 3d 317, 357 (S.D.N.Y. 2014)
   9   (rejecting proposed benchmarks because licensors “exercised their considerable
  10   market power to extract supra-competitive prices” from licensee). RMLC’s third-
  11   party subpoena to GMR simply seeks to discover relevant evidence that RMLC
  12   intends to use to refute BMI’s claim that GMR’s licenses are appropriate
  13   benchmarks. Thus, GMR’s assertion that the “documents requested by RMLC have
  14   no relevance to its rate proceeding” is simply wrong.
  15         As for GMR’s baseless allegation that RMLC is attempting “to obtain early
  16   and one-sided discovery from GMR while this case remains stayed,” GMR has
  17   already agreed with BMI to produce documents. Order Denying GMR’s Mot. to
  18   Lift Stay at 3, ECF No. 65. RMLC has made the unremarkable decision to make
  19   sure the factual record is not one-sided in its litigation with BMI. And any discovery
  20   obtained from GMR will be subject to a protective order. That protective order
  21   includes the ability to restrict documents to outside counsel only and permits the use
  22   of produced documents only in that matter. Finally, this Court has already addressed
  23   GMR’s concerns when it ordered GMR to direct any complaints about the discovery
  24   process to the Eastern District of Pennsylvania. Id. GMR has not done so.
  25

  26

  27   1
            See Resp. of BMI to Pet. ¶ 29, RMLC v. BMI, 1:18-cv-04420-LLS (S.D.N.Y.
  28   May 29, 2018), ECF No. 13.
                                                               THE PARTIES’ JOINT STATUS REPORT,
                                                  6                  Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 69 Filed 12/05/18 Page 7 of 8 Page ID #:959


   1

   2   Dated: December 5, 2018              Respectfully submitted,
   3                                        /s/ Daniel M. Petrocelli ___________
                                            O’MELVENY & MYERS LLP
   4                                        Counsel for Global Music Rights, LLC.
                                            By Daniel M. Petrocelli
   5

   6   Dated: December 5, 2018              /s/ Alfred Pfeiffer____________
                                            LATHAM & WATKINS LLP
   7                                        Counsel for Radio Music License
                                            Committee, Inc.
   8                                        By Alfred Pfeiffer
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                       THE PARTIES’ JOINT STATUS REPORT,
                                             7               Case No. 2:16-cv-09051-TJH (ASx)
Case 2:16-cv-09051-TJH-AS Document 69 Filed 12/05/18 Page 8 of 8 Page ID #:960


   1                                      ATTESTATION
   2
                    Pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(i), I, Daniel M.
   3
       Petrocelli, attest that all other signatories listed, and on whose behalf the filing is
   4
       submitted, concur in this filing’s content and have authorized such filing.
   5

   6                                                /s/ Daniel M. Petrocelli ___________
                                                    Daniel M. Petrocelli
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                THE PARTIES’ JOINT STATUS REPORT,
                                                    8                 Case No. 2:16-cv-09051-TJH (ASx)
